Gardner, Presiding Judge.
This court has written only one other case directly in point on a charge of lottery known as the baseball parlay game. That case is Grant v. State, 75 Ga. App. 784 (44 S. E. 2d 513). That case and the case at bar are identical except that the evidence in each case differs only in the manner of operating such lottery.
The evidence in the instant case is amply sufficient "to sustain the verdict and the errors assigned by counsel for the defendant in the two special grounds are not meritorious. Special ground 1 assigns error on certain evidence which was alleged to have been illegally admitted. Special ground 2 assigns error because of the admission of the lottery tickets into evidence.
Counsel for the defendant and for the State call our attention to a number of cases which refer to the operation of other types of lottery games, which cases are not applicable because none of them refer to baseball parlay game lotteries.
The court did not err in any of the rulings.

Judgment affirmed.


Townsend, Carlisle, and Frankum, JJ.,


concur.